—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated June 16, 1997, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant failed to establish as a matter of law that the accident was caused by a sudden collision common to skating, and not by the reckless actions of another skater which the defendant, by adequate supervision, could have prevented (see, Fritz v City of Buffalo, 277 NY 710; Nunez v Recreation Rooms & Settlement, 229 AD2d 359; Shorten v City of White Plains, 224 AD2d 515). The Supreme Court therefore properly denied the defendant’s motion for summary judgment. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.